___________

                           No. 95-1535
                           ___________


Mitchell Woods,                  *
                                 *
           Appellant,            *
                                 *
     v.                          *   Appeal from the United States
                                 *   District Court for the
Tyler Mountain Co., Inc., doing *    Eastern District of Missouri.
business as Tyler Mountain Water *
Co., Inc.,                       *        [UNPUBLISHED]
                                 *
           Appellee.             *

                           ___________

                  Submitted:   November 24, 1995

                      Filed: January 10, 1996
                           ___________

Before FAGG, MAGILL, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

     Mitchell Woods appeals from the district court's1 grant of
summary judgment on his employment discrimination claims in favor
of Tyler Mountain Co., Inc. (Tyler Mountain), a beverage packager
that terminated him as general manager of its St. Louis, Missouri
plant. Woods argues only that the district court erred with regard
to his pendent claim that his employment was terminated because of
his alleged handicap--permanent impairment resulting from a broken
arm--in violation of the Missouri Human Rights Act (MHRA), Mo. Rev.
Stat. §§ 213.010-213.137 (1994). We affirm.



     1
      The Honorable Lawrence O. Davis, United States Magistrate
Judge for the Eastern District of Missouri, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c) (1988).
     We review de novo a grant of summary judgment, applying the
same standards as the district court. Miller v. National Casualty
Co., 61 F.3d 627, 628 (8th Cir. 1995). We affirm when the record,
viewed in the light most favorable to the nonmovant, shows there is
no genuine issue of material fact and the movant is entitled to
judgment as a matter of law. Fed. R. Civ. P. 56(c); Demming v.
Housing & Redev. Auth., 66 F.3d 950, 953 (8th Cir. 1995). Because
we are considering a state law claim under our pendent
jurisdiction, we "apply federal rules of procedure, and follow
state law to resolve issues of substance."      Sayre v. Musicland
Group, Inc., 850 F.2d 350, 352 (8th Cir. 1988).


     We conclude that the district court properly granted Tyler
Mountain's motion for summary judgment, because Woods failed to
satisfy his burden of establishing a prima facie case of handicap
discrimination. See Stratton v. Missouri Dep't of Corrections, 897
S.W.2d 1, 4 (Mo. Ct. App. 1995) (plaintiff has burden of
establishing prima facie case); cf. Harvey v. Anheuser-Busch, Inc.,
38 F.3d 968, 971 (8th Cir. 1994) (summary judgment appropriate
against party who fails to show existence of element essential to
party's race discrimination case).


     Under the MHRA, it is unlawful to discharge an employee
because of a handicap. Mo. Rev. Stat. § 213.055.1(1)(a) (1994).
To establish a prima facie case of handicap discrimination under
the MHRA, Woods had to show that he is handicapped under the
statutory definition. See Welshans v. Boatmen's Bancshares, Inc.,
872 S.W.2d 489, 493 (Mo. Ct. App. 1994).       The statute defines
handicap as "a physical or mental impairment which substantially
limits one or more of a person's major life activities, a condition
perceived as such, or a record of having such impairment, which
with or without reasonable accommodation does not interfere with
performing the job."      Mo. Rev. Stat. § 213.010(10) (1994).
Missouri regulations include employment as a major life activity;
see 8 CSR 60-3.060(1)(C). While the MHRA and Missouri regulations

                               -2-
do not specify how substantially limiting an impairment must be in
order to meet the statutory definition of handicap, and we are
aware of no Missouri case addressing this issue, we note that the
Missouri Supreme Court has previously adopted elements of federal
law in analyzing state law discrimination claims.       See, e.g.,
Midstate Oil Co. v. Missouri Comm'n On Human Rights, 679 S.W.2d
842, 845-46 (Mo. 1984) (en banc) (holding state law disparate-
treatment claims should be evaluated under burden-shifting analysis
of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)).
Accordingly, we will look to federal law--as the district court and
the parties have done--for help in defining a substantially
limiting impairment.


     An impairment substantially limits a person's ability to work
if it significantly restricts the person's "ability to perform
either a class of jobs or a broad range of jobs in various classes
as compared to the average person having comparable training,
skills, and abilities."      29 C.F.R. § 1630.2(j)(3)(i).       An
impairment that only prevents a person from performing one
particular job is not a substantially limiting impairment. See
Malding v. Sullivan, 961 F.2d 694, 698 (8th Cir. 1992) (sensitivity
to chemicals that prevented only lab work did not substantially
limit employment as a whole), cert. denied, 113 S. Ct. 1255 (1993).
The determination of whether an impairment is substantially
limiting is made on a case-by-case basis, and is concerned with
"whether the particular impairment constitutes for the particular
person a significant barrier to employment." Forrisi v. Bowen, 794
F.2d 931, 933 (4th Cir. 1986). Factors relevant to this inquiry
are "the number and type of jobs from which the impaired individual
is disqualified, the geographical area to which the individual has
reasonable access, and the individual's job expectations and
training." Jasany v. United States Postal Serv., 755 F.2d 1244,
1249 (6th Cir. 1985).


     In this case, Woods has a permanent impairment resulting from

                               -3-
a broken arm. This impairment includes a decreased range of motion
in his left wrist, a restricted ability to lift with his left arm,
a decreased writing ability, a reduced ability to operate a
keyboard, pain associated with repetitive left arm movements, and
an inability to drive a car without an automatic transmission.2 It
is undisputed, however, that Woods could delegate manual tasks as
general manager of Tyler Mountain's plant. It is also undisputed
that Woods is able to hunt and fish, although he has had to change
his methods of performing those activities, and that he is
currently employed as plant manager for another manufacturer in
Texas. Given these facts, we agree with the district court that
Woods' major life activity of employment has not been substantially
limited. Although the manner in which Woods must conduct his work
may have been somewhat altered, his impairment has not resulted in
a significant barrier to his continued employment as a plant
manager. See Oesterling v. Walters, 760 F.2d 859, 861 (8th Cir.
1985) (concluding appellant was not handicapped although impairment
"to some degree" affected ability to perform major life activities
of sitting and standing). We also agree that Woods' major life
activity of lifting has not been substantially impaired.        See
Duthcher v. Ingalls Shipbuilding, 53 F.3d 723, 726 (5th Cir. 1995)
(finding arm impairment not substantially limiting where evidence
showed appellant could feed herself and drive a car, had trained
herself to perform basic tasks with her impaired arm, and
appellant's medical expert testified she could do some lifting).


     Finally, we do not believe Woods established a genuine issue
regarding whether Tyler Mountain perceived him as having an


     2
      A broken arm of itself does not, of course, constitute a
handicap; see 29 C.F.R. § 1630.2(j) (Appendix) (1995)
("temporary, non-chronic impairments of short duration, with
little or no long term or permanent impact, are usually not
disabilities. Such impairments may include, but are not limited
to, broken limbs . . ."). A handicap may exist, however, where a
long-term or permanent impairment arises because a limb heals
improperly, id.

                               -4-
impairment that substantially limited his ability to work.       An
employer does not necessarily perceive an employee as handicapped
simply because it finds the employee to be incapable of satisfying
the "singular demands of a particular job." Forrisi, 794 F.2d at
934. Rather, "an employer regards an employee as handicapped in
his or her ability to work by finding the employee's impairment to
foreclose generally the type of employment involved." See id. at
935. While Woods testified at his deposition that Tyler Mountain
officials told him he was being terminated because he had broken
his arm and "couldn't perform the duties, the job [he] had done
before," he also admitted his job performance was in question
before he broke his arm. Accepting Woods' statements as true, as
we must, the only conclusion supported by the record is that Tyler
Mountain did not perceive Woods' impairment as foreclosing work as
a manager generally, but rather that Tyler Mountain found Woods
incapable of satisfying the singular demands of the general manager
position at its St. Louis plant.


     Accordingly, we affirm the judgment of the district court.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -5-